Upon the granting of the order of March 29 by Mr. Justice Coon, the defendants acquired the procedural right allowed by statute (Judiciary Law, § 149, as amd. by L. 1960, eh. 164) to make in the first instance in this court the motions described in the papers before us. The *892preliminary application of the People addressed to the order allowing the motions to he made by defendants in this court, fails to demonstrate either statutory invalidity of the order or a failure to follow the present procedural provisions of section 149. From time to time as cases may arise, the court will lay down general policies governing the circumstances in which such applications will be entertained. For this case it is determined merely that the court will act upon the jurisdiction which the order confers. The application of the Attorney-General, which literally is to “ refer the motion made herein to the Extraordinary Special and Trial Term of the Supreme Court for the County of Ulster ”, is denied. The court directs that five copies of the moving papers on the motions, and briefs of the defendants be served and filed by April 8; and answering papers and briefs in the same number of copies by April 14. If oral argument is desired, the court fixes April 28 at 1 o’clock for such argument. Notice of argument may be filed for such time by either party. Application 'by the People denied. Bergan, P. J., Coon, Gibson and Herlihy, JJ., concur.